ACCEPTED
                                                                                          03-17-00674-CV
                                                                                                21645432
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                         1/5/2018 3:35 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-17-00674-CV

                          IN THE COURT OF APPEALS              FILED IN
                                                        3rd COURT OF APPEALS
                  FOR THE THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                               AUSTIN, TEXAS            1/5/2018 3:35:24 PM
                                                                   JEFFREY D. KYLE
                                                                        Clerk
                    CHAPPELL HILL CONSTRUCTION CO.,
                                                 Appellant
                                   vs.

               BLUEBONNET ELECTRIC COOPERATIVE, INC.,
                                                Appellee

                 On appeal from the 423rd Judicial District Court
                            of Bastrop County, Texas
                               Cause No. 423-4305

                   AGREED MOTION TO ABATE APPEAL
                        PENDING MEDIATION

      Appellant Chappell Hill Construction Co. and Appellee Bluebonnet Electric

Cooperative, Inc. respectfully move the Court to abate this appeal pending the

parties’ agreed mediation, and in support thereof would respectfully show the

Court the following:

      1.     Appellant filed its Notice of Appeal on October 13, 2017.

      2.     Appellant filed its brief on November 27, 2017.

      3.     The current deadline for Appellee to file its brief is January 8, 2018.

      4.     The parties to this appeal have agreed to proceed to mediation in the

underlying cause and request that the Court abate this appeal for sixty (60) days.




                                          1
      5.     The requested abatement is reasonable and appropriate given the

parties’ agreement.

      6.     The parties certify that this Motion is brought in good faith and not for

any improper purpose.

      WHEREFORE, for the reasons stated herein, Appellant Chappell Hill

Construction Co. and Appellee Bluebonnet Electric Cooperative, Inc. request that

this Court grant the Motion, and abate this appeal for sixty (60) days from the date

of entry of the Court’s order.

      DATED:          January 5, 2018

                                        Respectfully submitted,


                                               /s/ Steve Snelson*
                                        Steve Snelson
                                        State Bar No. 18794450
                                        steve.snelson@gmsattorneys.com
                                        Crystal Smith
                                        crystal.smith@gmsattorneys.com
                                        GERSTLE, MINISSALE & SNELSON, LLP
                                        4849 Greenville Avenue, Suite 150
                                        Dallas, Texas 75206
                                        214-368-6440
                                        214-308-2026—Facsimile
                                        ATTORNEYS FOR APPELLANT
                                        CHAPPELL HILL
                                        CONSTRUCTION CO.
                                        *Electronically signed with permission




                                          2
                                                  /s/ Zachary H. Bowman
                                            Charles J. Cain
                                            State Bar No. 00796292
                                            ccain@cstrial.com
                                            Zachary H. Bowman
                                            State Bar No. 24073944
                                            zbowman@cstrial.com
                                            CAIN & SKARNULIS PLLC
                                            400 W. 15th Street, Suite 900
                                            Austin, Texas 78701
                                            512-477-5000
                                            512-477-5011—Facsimile
                                            ATTORNEYS FOR APPELLEE

                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing motion has been
forwarded to all counsel of record in accordance with the Texas Rules of Appellate
Procedure on this 5th day of January 2018, as follows:

    Method of Service               Parties                              Counsel
Electronic Service      Defendant Marvin Klintworth   Scott J. Scherr
                        dba Brazos Site Work          scherr@thepaynelawgroup.com
                                                      Jason Reynal
                                                      reynal@thepaynelawgroup.com
                                                      PAYNE, MALECHECK, SCHERR,
                                                      CAMPBELL & MOORE, P.C.
                                                      3850 Corporate Center Drive
                                                      Bryan, Texas 77802
Electronic Service      Defendant Chappell Hill       Steve Snelson
                        Construction Co.              steve.snelson@gmsattorneys.com
                                                      Crystal Smith
                                                      crystal.smith@gmsattorneys.com
                                                      GERSTLE, MINISSALE & SNELSON, LLP
                                                      4849 Greenville Avenue, Suite 150
                                                      Dallas, Texas 75206



                                                 /s/ Zachary H. Bowman
                                            Zachary H. Bowman




                                                  3